Citation Nr: 0215541	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an increasing rating for retinitis of the 
right eye, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant 



INTRODUCTION

The veteran served on active duty from February to August 
1968. This matter comes on appeal from a decision of the 
Seattle VA Regional Office.

The Board is undertaking additional development on the issue 
of service connection for a psychiatric disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3.104 (Jan. 23, 
2002)(to be codified at 38 C.F.R. § 19.9(a)(2). When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3.105 (Jan. 23, 2002)(to be codified at 38 C.F.R. § 20.903.) 
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims, and all reasonable development 
necessary for the disposition of the instant case has been 
completed.

2. On examination, the veteran has 20/400 visual acuity in 
the right eye and 20/150 visual acuity in the left eye; no 
apparent ocular pathology in either eye to account for 
claimed symptomatology has been shown. No associated cosmetic 
defect or enucleation of the right eye is demonstrated. 


CONCLUSION OF LAW

A disability rating greater than 30 percent for retinitis of 
the right eye is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.84a, Code 6006 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the veteran of the 
evidence necessary to substantiate his claim.  The RO also 
specifically addressed the applicability of the VCAA to this 
case by correspondence dated in June 2001 and obtained a VA 
examinations in July 2001. In addition, the veteran was 
provided with the opportunity to present testimony in support 
of his claim at a July 2002 personal hearing at the RO before 
the undersigned Member of the Board.  The Board finds that 
any additional development is not warranted.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159, and that no 
additional assistance to the appellant is required based on 
the facts of the instant case.


Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2; Schafrath, 1 Vet. 
App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and evaluating functional impairment 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity, 38 C.F.R. § 
4.10; Schafrath, 1 Vet. App. 589.  In any case, with 
particular regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has assigned a 30 percent rating for retinitis of the 
right eye in accordance with the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4. Chorioretinitis is evaluated 
under 38 C.F.R. § 4.84, Diagnostic Code 6006. Such condition 
is to be rated from 10 to 100 percent under the criteria for 
impairment of visual acuity or field loss, pain, rest-
requirements or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with 10 percent being the minimum rating during active 
pathology. 38 C.F.R. § 4.84a, Part 4, Diagnostic Code 6000 
(2001). 

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75.

Compensation is payable for the combination of service 
connected and non-service connected disabilities in a number 
of limited circumstances, including where there is blindness 
in one eye as the result of service connected disability and 
blindness in the other eye as a result of a non-service 
connected disability. 38 C.F.R. § 3.383. Loss of use or 
blindness of one eye, moreover, having only light perception, 
will be held to exist when examination reveals the presence 
of certain criteria, which include the inability to recognize 
test letters at 1 foot (.30m). 38 C.F.R. § 4.78.

In Boyer v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 
Vet. App. 142 (1999), the Court of Veterans Appeals (Court) 
upheld VA's interpretation of 38 U.S.C.A. § 1160(a) and 38 
C.F.R. § 3.383 to the effect that hearing loss in a non- 
service-connected ear is deemed to be normal for the purpose 
of rating hearing loss in the service-connected ear. 
VAOPGCPREC 32-97.

Although not specifically addressed by the Court, the 
analysis applied in determining that the nonservice-connected 
organ was considered to be normal, when the diagnostic 
criteria requires the consideration of the impairment of 
paired organs, also applies to the evaluation of impairment 
of vision. Because the visual impairment in the veteran's 
right eye is not related to service, the vision in that eye 
is considered to be normal, or 20/20, for determining the 
appropriate rating for the service-connected right eye 
disability, unless there is blindness in both eyes.

Service connection is not in effect for decreased vision in 
the left eye. Applicable regulations further provide that 
when only one eye's disability is service-connected, the 
maximum evaluation for total loss of vision of that eye is 30 
percent, unless there is enucleation (Diagnostic Code 6066, 
40 percent), serious cosmetic defect (separately ratable), or 
blindness of both eyes (38 C.F.R. § 3.383(a)(1). Having 
examined the evidence of record, the Board finds no medical 
evidence of enucleation, serious cosmetic defect, or 
blindness of both eyes. Service connection is not in effect 
relative to the left eye. Therefore, in this case, the 
maximum possible evaluation for loss of vision of the right 
eye is 30 percent. 38 C.F.R. § 4.84a, Diagnostic Code 6070.

The preponderance of the evidence establishes that the 
veteran is not entitled to a rating in excess of 30 percent 
for his right eye disability. Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and his claim for an increased 
rating must be denied. 38 C.F.R. § 3.102 (2001).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis. For example, it has not been shown 
that the veteran's right eye disability, alone, has resulted 
in a marked interference with his employment or necessitated 
frequent hospitalizations so as to render impractical the 
application of the regular rating schedule standards. In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).







ORDER

An increased rating for retinitis of the right eye is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

